DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7, 10-14, 16-24 and 26-35 are pending in the application.  No newly added or canceled claims are presented.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11, 12, 14, 16-21, 23, 26-30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,485,506 hereinafter referred to as S1 (Stumpf) in view of US Patent No. 8,266,745 hereinafter referred to as M1 (Mossbeck).  Examiner notes that the method of producing is apparent in the apparatus produced.  With respect to claims 1 and 18, S1 discloses a resilient unit 10 suitable for providing comfort, convenience, support or protection, the unit comprising a pad 22 having a plurality of individual coil springs 12 of wire in an array (see fig. 2 & 3), each spring having a spring axis and being substantially encased in an individual pocket 24, formed between a first, axially upper layer of a first material 24A and second axially lower layer of a second material 24B, the first and second layers being joined at positions 26 between the springs to form the pockets.  However, . 
M1 teaches wherein the first layer of material 94 and second layer of material 96 are both air-permeable and differ from one another in their degree of air-permeability 72.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of S1 to included one perforation for the purpose of providing ventilation for controlling the rate at which the spring compress and rate of return of the compressed coil spring assembly to its original height as taught by M1.  Resulting in the layers differing from one another in their degree of air permeability.  Such a modification would not yield unexpected results. 
Re-claims 2 and 19
S1 as modified discloses the claimed invention except wherein the first and second layers of material further differ from one another in respect of at least one characteristic from a group comprising optical, thermal, tactile, structural, chemical and physical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least one characteristic from a group comprising optical, thermal, tactile, structural, chemical and physical, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 3 and 20
S1 as modified discloses the claimed invention except wherein the at least one characteristic comprises the presence, absence or degree of at least one property from a group including, waterproof, probiotic, antibacterial, antistatic, flavour, fragrance, flame-retardance, elasticity, wear resistance and permeability.  It would have been obvious to one having ordinary skill in the art before the effective In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 4 and 21
S1 as modified discloses the claimed invention except wherein the first and second layers of material differ from one another in thickness and/or weight.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least the thickness and/or weight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claim 11
S1 as modified above discloses,
wherein the first and second layers are any of bonded or welded together at spaced locations to form the pockets for the springs (see Column 2 S1).
Re-claim 12
	S1 as modified above implicitly discloses wherein in respect of at least some of the springs the diameter of at least one of the coils is greater than the axial length of the spring in the pocket (see fig. 3).  However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to select the size of at least some of the springs diameter of at least one of the In re Rose, 105 USPQ 237, (CCPA 1955).
Re-claim 14
S1 as modified above discloses,
	wherein the first and second layers are welded together (see column 2).
Re-claim 16
S1 as modified above discloses,
wherein the pockets are formed from only the first and second layers (see fig. 1-3).
Re-claim 17
S1 as modified above discloses,
an article having at least one resilient unit according to Claim 1 (see fig. 1).
Re-claim 23
S1 as modified above discloses,
wherein the plurality of springs in an array (see fig. 1-3).
Re-claims 26 and 29
S1 as modified above discloses,
wherein the first and second layers of material further differ from one another in that one of the layers is perforated and the other layer is not perforated or is perforated to a lesser degree than the one of the first layer and the second layer, to come the discrete pockets.
Re-claims 27 and 32
S1 as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in their degree of elasticity.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 28 and 33
S1 as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in that one of the layers has a heat reflective coating.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least that one of the layers has a heat reflective coating since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  (Examiner notes that such properties would be inherent based on the selected material.)
Re-claim 30
S1 as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in density.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least that one of density since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 34 and 35
S1 as modified above discloses,
.

5.	Claims 5-7, 13, 22, 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over S1 as modified above further in view of US Patent Publication No. US2012/0260422A1 hereinafter referred to as R1 (Rock).  S1 as modified discloses the claimed apparatus; however, S1 does not disclose wherein the first and second layers differ from one another in one or more defined zones on one or both layers, such that the layers have substantially identical characteristics in parts and differ in other parts and/or differ by different characteristics in different parts.
R1 teaches a bedding unit 120 having suitable for providing comfort, convenience, support or protection, the unit comprising a pad 120 having a plurality of individual pockets (see fig. 18), a first layer and second layer of material 121, 122, joined at positions (see fig. 18) to form the pockets between the first and second layers, wherein the first and second layers differ from one another in one or more defined zones (see fig. 1, 3 and 3A, R1) on one or both layers, such that the layers have substantially identical characteristics in parts and differ in other parts and/or differ by different characteristics in different parts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another as taught by R1.  Such a modification would have been obvious for the purpose of improving the unit of S1 and would not yield unexpected results.
Re-claim 6
S1 as modified by M1 and R1 above discloses,

Re-claim 7
S1 as modified by M1 and R1 above discloses,
wherein the sub-layers are bonded or otherwise joined together. 
Re-claims 13 and 24
S1 as modified by M1 and R1 above discloses the claimed invention except for wherein for at least some of the springs the first and second layers are joined together at a position that is closer to one end of the spring than the other.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to have the at least some of the springs the first and second layers are joined together at a position that is closer to one end of the spring than the other solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the first and second layer being the same or differing along different parts of the resilient unit and the first and second layers being joined at a midpoint of the spring.
Re-claim 31
S1 as modified by M1 and R1 above discloses,
wherein the first and second layers of material further differ from one another in the presence, absence or degree of waterproofing to form the discrete pockets (see fig. 32, R1). 

6.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over S1 in view of M1 further in view of US Patent No. 7,178,187 hereinafter referred to as B1 (Barman).  The modified resilient unit of S1 as modified by M1 does not disclose wherein at least some of the springs have coils of different diameters at opposed ends.  B1 teaches the use of a pocketed spring resilient unit (see fig. 7E) that includes springs 602 that have coils of different diameters at opposed ends (see fig. 7C & 7D).  It . 

7.	Claims 1-4, 11, 12, 14, 16-21, 23, 26-30 and 32-35 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over S1 (Stumpf) in view of JP2001340175 hereinafter referred to as M2 (Matsui).  Examiner notes that the method of producing is apparent in the apparatus produced. 
With respect to claims 1 and 18, S1 discloses a resilient unit 10 suitable for providing comfort, convenience, support or protection, the unit comprising a pad 22 having a plurality of individual coil springs 12 of wire in an array (see fig. 2 & 3), each spring having a spring axis and being substantially encased in an individual pocket 24, formed between a first, axially upper layer of a first material 24A and second axially lower layer of a second material 24B, the first and second layers being joined at positions 26 between the springs to form the pockets.  However, S1 does not disclose wherein the first material and second material are both air-permeable and differ from one another in their degree of air permeability. 
M2 teaches wherein the first material layer and second material layer (see fig. 1-3 and 8-9) of material are both air-permeable and differ from one another in their degree of air-permeability 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of S1 to include one perforation for the purpose of providing ventilation as taught by M2, resulting in the layers differing from one another in their degree of air permeability.  Such a modification would not yield unexpected results. 
Re-claims 2 and 19
In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 3 and 20
S1 as modified discloses the claimed invention except wherein the at least one characteristic comprises the presence, absence or degree of at least one property from a group including, waterproof, probiotic, antibacterial, antistatic, flavour, fragrance, flame-retardance, elasticity, wear resistance and permeability.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least one characteristic comprises the presence, absence or degree of at least one property from a group including, waterproof, probiotic, antibacterial, antistatic, flavour, fragrance, flame-retardance, elasticity, wear resistance and permeability, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 4 and 21
S1 as modified discloses the claimed invention except wherein the first and second layers of material differ from one another in thickness and/or weight.  It would have been obvious to one having In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claim 11
S1 as modified above discloses,
wherein the first and second layers are any of bonded or welded together at spaced locations to form the pockets for the springs (see Column 2 S1).
Re-claim 12
	S1 as modified above implicitly discloses wherein in respect of at least some of the springs the diameter of at least one of the coils is greater than the axial length of the spring in the pocket (see fig. 3).  However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to select the size of at least some of the springs diameter of at least one of the coils is greater than the axial length of the spring in the pocket, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-claim 14
S1 as modified above discloses,
	wherein the first and second layers are welded together (see column 2).
Re-claim 16
S1 as modified above discloses,
wherein the pockets are formed from only the first and second layers (see fig. 1-3).
Re-claim 17

an article having at least one resilient unit according to Claim 1 (see fig. 1).
Re-claim 23
S1 as modified above discloses,
wherein the plurality of springs in an array (see fig. 1-3).
Re-claims 26 and 29
S1 as modified above discloses,
wherein the first and second layers of material further differ from one another in that one of the layers is perforated and the other layer is not perforated or is perforated to a lesser degree than the one of the first layer and the second layer, to come the discrete pockets.
Re-claims 27 and 32
S1 as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in their degree of elasticity.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least their degree of elasticity since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 28 and 33
S1 as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in that one of the layers has a heat reflective coating.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in In re Leshin, 125 USPQ 416.  (Examiner notes that such properties would be inherent based on the selected material.)
Re-claim 30
S1 as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in density.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least that one of density since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 34 and 35
S1 as modified above discloses,
wherein the first material and the second material differ from one another in their degree of air-permeability such that air is allowed to circulate freely through the first upper layer and into spaces between the first upper layer and the second lower layer.

8.	Claims 5-7, 13, 22, 24 and 31 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over S1 as modified above further in view of R1 (Rock). S1 as modified discloses the claimed apparatus; however, S1 as modified does not disclose wherein the first and second layers differ from one another in one or more defined zones on one or both layers, such that the layers have substantially identical characteristics in parts and differ in other parts and/or differ by different characteristics in different parts.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another as taught by R1.  Such a modification would have been obvious for the purpose of improving the unit of S1 and would not yield unexpected results.
Re-claim 6
S1 as modified by M2 and R1 above discloses,
wherein at least one of the layers comprises a composite layer made up of a plurality of sub-layers or the sub-layers are bonded or otherwise joined together.
Re-claim 7
S1 as modified by M2 and R1 above discloses,
wherein the sub-layers are bonded or otherwise joined together. 
Re-claims 13 and 24
S1 as modified by M2 and R1 above discloses the claimed invention except for wherein for at least some of the springs the first and second layers are joined together at a position that is closer to one end of the spring than the other.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to have the at least some of the springs the first and second layers are joined together at a position that is closer to one end of the spring than the other solves any 
Re-claim 31
S1 as modified by M2 and R1 above discloses,
wherein the first and second layers of material further differ from one another in the presence, absence or degree of waterproofing to form the discrete pockets (see fig. 32, R1). 

9.	Claim 10 is further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over S1 in view of M2 further in view of B1 (Barman).  The modified resilient unit of S1 in view of M2 does not disclose wherein at least some of the springs have coils of different diameters at opposed ends.  B1 teaches the use of a pocketed spring resilient unit (see fig. 7E) that includes springs 602 that have coils of different diameters at opposed ends (see fig. 7C & 7D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of S1 as modified by substituting the spring of B1.  Such a modification would result in improved support and comfort to the user and would not yield any unexpected results. 

Response to Arguments
Applicant's arguments filed 06/28/2020 have been fully considered but they are not persuasive. In response to Applicant's arguments that M1 does not disclose the claimed limitation because of column 6 lines 37-39 of M1. Applicant concludes M1 “suggests that the position of the hole is unimportant”. It is unclear how this conclusion impacts the rejection. The fact is the disclosure of M1 show the spring pocket has first and second material layers 94 and 96 (fig. 9) and  said pocket can include a hole 72. Mean one layer has a vent hole 72 while the other layer does not have a vent hole. .  
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues M1 does not disclose the first and second material layers arranged along the proper axis. However M1 is not relied upon to disclose such a limitation. S1 already disclose the layer along the proper axis. M1 is relied upon to disclose the first and second material layers having different air permeability. Applicant argues M2 does not disclose the first and second material layers arranged along the proper axis. However M2 is not relied upon to disclose such a limitation. S1 already disclose the layer along the proper axis. M2 is relied upon to disclose the first and second material layers having different air permeability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
571-270-3072 M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/
Examiner, Art Unit 3673   
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673